Citation Nr: 0840301	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial increased rating for a 
psychiatric disorder, rated as 50 percent disabling from 
March 5, 2003, to April 12, 2006.

2.  Entitlement to an increased rating for a psychiatric 
disorder, rated as 70 percent disabling since April 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded an 
initial higher rating of 50 percent for a psychiatric 
disorder (depressive disorder with anxiety and irritability, 
claimed as post-traumatic stress disorder (PTSD)), effective 
March 5, 2003, the date of claim for service connection.  In 
May 2007, the Board remanded the case for additional 
development.  By a June 2008 rating decision, the RO 
increased the veteran's disability rating to 70 percent, 
effective April 13, 2006.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From March 5, 2003, to April 12, 2006, the veteran's 
psychiatric disorder (depressive disorder with anxiety and 
irritability, claimed as PTSD) was productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  Since April 13, 2006, the veteran's psychiatric disorder 
has been productive of no more than occupational and social 
impairment characterized by deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  From March 5, 2003, to April 12, 2006, the criteria for a 
rating in excess of 50 percent for a psychiatric disorder 
(depressive disorder with anxiety and irritability, claimed 
as PTSD) were not met.  38 U.S.C.A. § 1155 (West 2007); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2007).

2.  Since April 13, 2006, the criteria for a rating in excess 
of 70 percent for a psychiatric disorder have not been met.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.130, DC 9434 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2007); 38 
C.F.R. § Part 4 (2007).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

In this case, the veteran's psychiatric disorder (depressive 
disorder with anxiety and irritability, claimed as PTSD) has 
been rated according to the diagnostic criteria pertaining to 
major depressive disorders (DC 9434).  Under that diagnostic 
code, which conforms to the General Rating Formula for Mental 
Disorders, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9434 (2007). 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Here, the veteran contends that his psychiatric symptoms 
warranted a initial disability rating higher than 50 percent 
for the time period from March 5, 2003, until April 12, 2006.  
He also claims entitlement to a rating in excess of 70 
percent for the period since April 13, 2006.

March 5, 2003, to April 12, 2006

The veteran's VA treatment records and statements during this 
period reflect various psychiatric symptoms, including an 
exaggerated startle response, intrusive thoughts, 
irritability, depressed mood, anxiety, social isolation, and 
problems with memory.  Those records show that the veteran 
underwent therapy and was prescribed medication for 
noncombat-related PTSD and alcohol dependence.  The veteran 
acknowledged drinking several beers with friends and 
relatives at a bar three or four times per week in order to 
relax.  He also admitted smoking marijuana on occasion, but 
denied other drug use.  The veteran did not report any 
auditory and visual hallucinations, or any suicidal or 
homicidal ideations.  The evidence of record further shows 
that despite his psychiatric symptoms, the veteran maintained 
steady employment with VA as a travel clerk.  However, 
according to statements from the veteran and his supervisors, 
his ability to perform his job was hampered by his memory and 
concentration problems, as well as his vision impairment.  
Additionally, the veteran indicated that his ability to 
interact with VA patients and co-workers was compromised by 
his irritability and social withdrawal, symptoms that the 
veteran ascribed to his service-connected psychiatric 
disorder.  Additionally, the veteran indicated that while he 
continued to live with his wife and school age children, his 
marriage and family life were adversely affected by his 
disability.

The veteran underwent a VA psychiatric examination in 
November 2003.  At that time, he reported that he was adopted 
and did not have knowledge of his biological relatives or 
their mental health histories.  He denied any history of 
mental illness or abuse in his adoptive family.  
Significantly, the veteran traced his current psychiatric 
problems to a serious motor vehicle accident that took place 
in December 1988, while he was serving in the Navy.  It was 
noted that the veteran incurred severe injuries to his face 
and right eye as a result of the accident, and was currently 
service connected for facial scars and inflammation of the 
right cornea.  It was also noted that his in-service injuries 
left him with "rather noticeable facial disfigurement," 
which caused him to develop anxiety and depression, as well 
as an "exaggerated sensitivity" to other people's 
perceptions of his appearance.  While his mental distress 
over his disfigurement prompted him to undergo VA psychiatric 
evaluation in 2001, it was further noted that he had not been 
diagnosed with a psychiatric disorder at that time and had 
not sought further treatment for his mental health problems.  
He denied any history of arrests or other legal problems.

Mental status examination revealed the veteran's appearance, 
attitude, and behavior to be within normal limits.  His mood 
was mildly anxious and distressed, and his affect was 
somewhat constricted, but otherwise appropriate.  The 
veteran's grooming and hygiene were good, and he was 
cooperative throughout the examination.  His speech was noted 
to be relevant, coherent, and productive.  His thought 
processes were rational and goal-directed.  The veteran's 
short-term memory and concentration were considered generally 
intact, with no significant impairments noted.  He denied any 
suicidal or homicidal plans or ideation.  While the veteran 
acknowledged that he was prone to irritability and anger, he 
indicated that those feelings were not manifested by physical 
aggression or severe rage.  As a result, the examiner found 
his impulse control to be grossly intact.  He did not report 
any hallucinations or demonstrate any signs of delusion, 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  His insight and judgment were deemed fair.  There 
was no evidence of psychotic or manic symptoms, or any 
underlying antisocial tendencies.  While the veteran reported 
occasional flashbacks to the December 1988 accident, he 
denied other symptoms commonly associated with PTSD, 
including hyperarousal and nightmares.  

With regard to his occupational history and current daily 
activities, the veteran reported that he felt frustrated "on 
a regular basis," and experienced recurring episodes of 
anger and irritability toward patients and co-workers at his 
VA job due to what he perceived as comments or slights over 
his appearance.  He acknowledged that he frequently had to go 
to his supervisor's office for verbal counseling.  

With regard to his social history, the veteran reported that 
he was currently married and had two school-aged children.  
However, he emphasized that his mental problems impacted his 
family life, citing as an example that he refrained from 
attending his children's school functions "because of his 
embarrassment and shame and the anxiety and depression that 
this all causes him."  The veteran further stated that his 
anxiety over his appearance caused him to withdraw socially 
and that he seldom went out in public.  

After examining the veteran and reviewing his claims file, 
the examiner determined that, even though the veteran had 
been referred for PTSD evaluation, his symptoms did not meet 
the diagnostic criteria for that disorder.  Instead, the 
examiner opined that the more appropriate diagnosis was 
depressive disorder, not otherwise specified, with anxiety 
and irritability, moderate, secondary to his service-
connected facial disfigurement.  The examiner noted that his 
quality of life was noticeably limited and hampered due to 
his anxiety and depression, and that his current level of 
personal and social adjustment was moderately impaired.  
Nevertheless, the examiner determined that the veteran's 
disability did not severely impair his competence to live 
independently, manage his funds, and carry out the activities 
of daily living, such as driving, personal grooming, and 
performing household chores.  The examiner further noted that 
while the veteran tended to be sullen and socially withdrawn, 
he apparently maintained the support of his family and was 
able to continue to working, despite episodes of anger and 
irritability directed at his wife, children, patients, and 
coworkers.  Finally, the examiner opined that while the 
veteran had a fair prognosis for improvement with medication 
and therapy, some degree of anxiety and depression was likely 
to persist.  A Global Assessment of Functioning (GAF) score 
of 62 was assigned.

The veteran underwent additional VA psychiatric evaluation in 
May 2004, at which time he recounted his mental health 
symptoms from the November 2003 VA examination and indicated 
that he was now also suffering from nightmares, intrusive 
memories, flashbacks, an exaggerated startle response, and 
increased agitation concerning the December 1988 motor 
vehicle accident.  Additionally, the veteran stressed that he 
had noticed that he was increasingly prone to forgetfulness 
since that accident.  He indicated that he continued to work 
for VA, and provided a more detailed work history than he had 
at the time of his November VA examination.  Specifically, 
the veteran noted that after leaving the service and prior to 
joining VA, he had worked in the restaurant, construction, 
and demolition fields, and had also served as a laborer.  

Clinical evaluation yielded largely the same results as the 
November 2003 examination.  Specifically, the veteran was 
found to have a mildly depressed mood with congruent affect.  
He was cooperative and oriented to person, place, and time, 
despite problems recalling the dates of significant events in 
his past.  There was no evidence of hallucinations, 
delusions, looseness of associations, or flight of ideas.  He 
continued to deny any suicidal or homicidal ideations.  Based 
on the results of the evaluation, which included a battery of 
psychological tests, the veteran was diagnosed with chronic 
noncombat-related PTSD.  The veteran was assigned a GAF score 
of 70 and referred for VA behavior modification therapy.  

The record thereafter shows that he was treated for PTSD, 
substance abuse, and related symptoms with a regiment of 
therapy and medication from July 2004 to February 2005.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to disability rating in excess of 50 percent for 
the time period extending from March 5, 2003, to April 12, 
2006.  In finding that a 70 percent rating is not warranted, 
the Board has considered the veteran's GAF scores noted 
throughout the record for this period.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, GAF scores of 62 and 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but indicate that the person is generally 
functioning pretty well, and capable of having some 
meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  Therefore, the Board concludes that the veteran's GAF 
assessments are consistent with a disability rating no higher 
than 50 percent, which contemplates moderately-severe or 
severe impairment.

The Board recognizes that during the time period from March 
5, 2003, to April 12, 2006, the veteran indicated that he 
felt anxious and uncomfortable around people, including the 
patients and colleagues he saw at work, and had difficulty 
controlling his temper.  However, it appears that despite 
these symptoms, he did not completely isolate himself from 
others.  To the contrary, the evidence reflects that the 
veteran socialized with friends and relatives at a bar 
roughly three to four times per week, and maintained a home 
with his wife and two children.  Thus, while the veteran was 
demonstrably irritable and had difficulty controlling his 
temper, it appeared that despite these difficulties he had 
social contacts and social activities.  

Additionally, the veteran's self-reporting at the time of his 
November 2003 VA examination and May 2004 psychiatric 
evaluation, combined with his and his supervisor's 
statements, reflect years of employment in various fields, 
including most recently as a travel clerk, a position which 
the veteran maintained despite his ongoing problems with 
performing his job obligations and interacting with patients 
and co-workers. 

Further, while the veteran reported difficulty concentrating 
and remembering things, his VA examination showed that his 
memory and cognitive functions were not significantly 
impaired.  The Board also finds it significant that at the 
time of his November 2003 examination, the VA examiner found 
that the veteran's psychiatric disability did not severely 
impair his competence to live independently, manage his 
funds, carry out the activities of daily living, and continue 
working, that he maintained the support of his family, and 
that he had a fair prognosis for improvement with medication 
and therapy. 

Here, there is no indication that from March 5, 2003, to 
April 12, 2006, the veteran's psychiatric disability overall 
interfered with his ability to work beyond that contemplated 
by the 50 percent rating criteria.  Indeed, the evidence of 
record expressly weighs against such a finding, as none of 
the medical providers who evaluated and treated the veteran 
for depression, anxiety, and related problems during this 
period found that he exhibited significantly impaired memory, 
disorderly thought processes, homicidal or suicidal ideation, 
or psychotic symptoms.  Further, the results of his November 
2003 VA examination and May 2004 evaluation indicated that 
his mood was only mildly depressed and that his affect was 
appropriate to content.  Additionally, there was no evidence 
of any disorder in thought process or content, or of manic or 
psychotic symptoms.  Those factors indicate that the veteran 
was not seriously occupationally and socially impaired during 
the relevant time period.  PTSD of a moderately severe 
disability warrants no more than a 50 percent disability 
rating.  

Thus, the Board finds that from March 5, 2003, to April 12, 
2006, the veteran's disability warranted no more than a 50 
percent disability rating.  In the judgment of the Board, the 
evidence as a whole demonstrated considerable industrial and 
social impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent rating.  With respect to whether 
his disability warranted more than a 50 percent disability 
rating, however, the Board finds that the preponderance of 
the evidence is against entering such a finding.  The 
veteran's psychiatric disorder alone during this period was 
not shown to have severely impaired his ability to obtain or 
retain employment.  Nor was the veteran shown to have 
deficiencies in most areas, or obsessional rituals which 
interfered with routine activities, speech that was 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that a rating in excess of 50 percent is not warranted for 
the period from March 5, 2003, to April 12, 2006.  While the 
veteran was noted to have considerable impairment in social 
functioning, the Board finds that the overall level of 
symptomatology did not more nearly approximate the criteria 
for a 70 percent rating during the relevant time period.  The 
veteran still maintained some effective relationships and his 
disability was not productive of significant deficiencies in 
most areas (family relations, judgment, thinking, or mood).

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 
50 percent for the period prior to April 13, 2006, and the 
veteran's claim for an increased rating during that period 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

April 13, 2006, to the Present

The relevant evidence during this period includes statements 
from the veteran and his VA supervisor, indicating that the 
veteran's service-connected psychiatric disorder had worsened 
to the point where his behavioral issues and memory and 
concentration problems prevented him from working as a travel 
clerk.  While the veteran continued to be employed at VA, he 
was reassigned to a different position that required less 
memory and concentration skills, and where he did not have to 
interact as extensively with the public.

Additional evidence includes testimony from the veteran and 
his wife at a September 2006 hearing before the Board 
reflecting that the veteran was increasingly prone to anger, 
irritability, and social withdrawal, and that those worsening 
symptoms adversely affected his marriage and his 
relationships with his children.

Further relevant evidence during this time period includes VA 
treatment records dated from April 2006 to March 2008 
reflecting ongoing treatment for depression, anxiety, alcohol 
abuse, and related mental health problems.

On VA examination in May 2008, the veteran reported that he 
continued to experience depression and anxiety arising from 
the December 1988 motor vehicle accident in which he 
sustained disfiguring injuries.  The veteran indicated that 
since 2004, he had been receiving outpatient treatment at a 
VA medical center for depression and that he saw a 
psychiatrist regularly for medication management and 
supportive counseling.  Nevertheless, the veteran emphasized 
that his irritability due to work-related issues had recently 
increased, prompting his psychiatrist to prescribe higher 
doses of medication.  He denied any history of legal problems 
or alcohol or drug abuse, although he acknowledged using 
alcohol about three to four times per week and smoking 
marijuana on an occasional basis.

Mental status examination reflected a worsening of the 
veteran's symptoms since his November 2003 VA examination.  
While the veteran's appearance, attitude, hygiene, and 
behavioral patterns were still considered to be within normal 
limits and he remained cooperative throughout the 
examination, his mood was noted to be moderately to severely 
depressed, with no remission of symptoms.  Additionally, the 
veteran was found to have chronic feelings of worry, 
negativity, despair, decreased motivation, markedly low self-
esteem, inadequacy, and shame due to his perceptions about 
his appearance.  While his appetite remained adequate, his 
sleep was impaired.  The veteran stated that he used alcohol 
to fall asleep, although the VA examiner cautioned him that 
in reality this interfered with his ability to get sufficient 
rest.  The veteran continued to deny any homicidal ideations 
or any serious thoughts of suicide.  He did not exhibit any 
signs of mania or psychosis, or any prominent evidence of a 
personality disorder.  Additionally, despite the veteran's 
complaints of increased problems remembering things and 
concentrating on his job, his basic short-term memory, 
concentration skills, and judgment were still found to be 
intact.  Further, his speech remained coherent and 
productive, his thought processes rational and goal-oriented, 
with no evidence of hallucinations, delusions, specific 
obsessions, compulsions, phobias, or ritualistic behaviors.  

As to his occupational and social history and current daily 
activities, the veteran reported "rather significant work-
related difficulties due to his anger," which resulted in 
his frequently "getting written up" and informally 
reprimanded by his bosses.  Additionally, he stated that his 
marriage was currently "rocky" and that he and his wife had 
undergone two trial separations since his last VA 
examination.  It was noted that the veteran exhibited an 
increased tendency toward social withdrawal, rarely leaving 
the house after he came back from work except to frequent a 
local bar with a few trusted family members.   

Based upon the veteran's statements, the clinical evaluation, 
and a review of the claims folder, the VA examiner concluded 
that the veteran's mental health had deteriorated since his 
last examination and was now consistent with a diagnosis of 
major depression, recurrent with anxious features, but 
without psychotic symptoms.  His overall level of personal 
and social adjustment was now deemed to be moderately to 
severely impaired.  The VA examiner indicated that he 
considered the veteran's prognosis guarded and that he 
appeared to be at genuine risk of losing his job due to his 
service-connected depression.  Finally, the examiner opined 
that along with medication, the veteran needed "some 
intensive psychotherapy to help work through some of the deep 
seated issues that are understandably related to his facial 
disfigurement."  A GAF score of 50 was assigned.

Under DSM-IV, a GAF score of 50 reflects serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) 

In this case, the evidence of record since April 13, 2006, 
shows that the veteran's psychiatric disability has worsened, 
resulting in more pronounced occupational problems, marital 
instability, social withdrawal, lack of recreational or 
leisure pursuits, and difficulty controlling anger.  
Additionally, while the May 2008 VA examiner found the 
veteran's short-term memory, concentration and judgment to be 
intact, the veteran, his supervisor, and his wife have all 
provided credible accounts that his memory and concentration 
have become increasingly impaired. 

Based upon the above findings, the Board finds that for the 
period since April 13, 2006, the veteran's psychiatric 
disability has warranted a 70 percent rating, but no higher.  
His history demonstrates clear occupational and social 
impairment, with deficiencies in most areas, and his most 
recent GAF score of 50 reflects serious symptoms consistent 
with a 70 percent rating.  However, the veteran has not been 
shown to have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, a 
proclivity toward hurting himself or others, or the inability 
to maintain a minimal level of personal hygiene.  Moreover, 
there is no evidence that the veteran is disoriented as to 
time or place or that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  As such, the 
Board finds that an evaluation in excess of 70 percent is not 
warranted.

In sum, the Board finds that for the period from March 5, 
2003, to April 12, 2006, the veteran's psychiatric disability 
(depressive disorder with anxiety and irritability, claimed 
as PTSD) warranted no more than a 50 percent rating, and that 
since April 13, 2006, it has not warranted a rating higher 
than 70 percent.  As an initial rating case, consideration 
has been given to staged ratings.  However, the Board finds 
that the veteran is not entitled to a higher disability 
rating for his psychiatric disorder for either the period 
from March 5, 2003, to April 12, 2006, or from April 13, 
2006, to the present.  As the preponderance of the evidence 
is against the claim for an increased rating at any time 
during this appeal., the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
However, the rating schedule also provides for exceptional 
cases involving compensation.  Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2007).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's psychiatric disorder.  Therefore, the Board finds 
that the application of the regular schedular standards have 
not been rendered impractical and that referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.

The Board acknowledges that the veteran's service-connected 
psychiatric disorder has been shown to interfere with his 
employment during the relevant time periods of this appeal.  
However, the record reflects that he continues to be 
employed, and while he has been reassigned to a less rigorous 
position, there is no indication that his impairment goes 
beyond that contemplated in the disability ratings that have 
been assigned.  His condition also has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2003 and May 2007; 
rating decisions in January 2004, February 2005, and June 
2008, and a statement of the case in February 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

From March 5, 2003, to April 12, 2006, an initial rating in 
excess of 50 percent for a psychiatric disorder is denied.

A rating in excess of 70 percent since April 13, 2006, for a 
psychiatric disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


